[Cite as Smith v. Smith, 2022-Ohio-1897.]

                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            CLERMONT COUNTY




 PAULETTE SMITH,                                      :

        Appellant,                                    :           CASE NO. CA2021-11-061

                                                      :                   OPINION
     - vs -                                                                6/6/2022
                                                      :

 LINK M. SMITH,                                       :

        Appellee.                                     :




              APPEAL FROM CLERMONT COUNTY COURT OF COMMON PLEAS
                           DOMESTIC RELATIONS DIVISION
                             Case No. 2014 DRA 01222


Paulette Smith, pro se.

Kenneth E. Peller, for appellee.



        PIPER, J.

        {¶ 1} Paulette Smith appeals from the decision of the Clermont County Common

Pleas Court, Domestic Relations Division, transferring jurisdiction to Tazewell County,

Virginia. For the reasons detailed below, we affirm.1


1. Paulette failed to file the transcript in its entirety. We may presume the regularity of proceedings when
portions of the record potentially relevant are not supplied for review. Knapp v. Edwards Laboratories, 61
Ohio St.2d 197, 199-200 (1980). Significantly, in her appellate brief, Paulette does not dispute the facts as
stated in the magistrate's decision.
                                                                   Clermont CA2021-11-061

       {¶ 2} Link Smith and Paulette are the adoptive parents of their grandson, T.S., born

in June 2007. Link and Paulette were divorced in Clermont County, Ohio in May of 2016.

Paulette was designated as the sole residential parent and legal custodian of T.S. Link was

granted parenting time with T.S. in Virginia where he resides. However, Paulette indicates

that years passed where Link did not see T.S.

       {¶ 3} The record reflects that Link failed to make certain property equalization

payments and therefore was found in contempt. On May 16, 2019, the domestic relations

court found that Link failed to comply with the terms of the purge order, sentenced him to

60 days in jail, and issued a bench warrant for his arrest.

       {¶ 4} In May 2020, T.S., who was now a teenager, expressed an interest in reuniting

with Link. Paulette agreed and T.S. went to visit Link in Virginia for a weekend. The visit

was later extended to June 24, 2020. However, when that day came, T.S. refused to return

home with Paulette. T.S. reportedly became physically violent with Paulette when she tried

to take him back to Ohio. Eventually, Paulette decided to allow T.S. to stay in Virginia but

insisted that he come back home for a doctor's appointment in July 2020. Accordingly, on

July 7, 2020, T.S. returned to Ohio with Paulette. Ten days later T.S. returned to Virginia

for the remainder of the summer.

       {¶ 5} On August 10, 2020, T.S. returned to Ohio, to begin school within the Bethel-

Tate School District. However, in October 2020, T.S. again became physically violent with

Paulette. Therefore, Paulette called Link to ask for his help. Evidently T.S. went to live with

Link at that time because the parties agree that since October 2020, T.S. has lived with Link

in Virginia.

       {¶ 6} On April 12, 2021, Paulette filed a postdecree motion in the Clermont County

Domestic Relations Court to modify parenting rights and responsibilities. In her motion,

Paulette acknowledged that T.S. had been living with Link under what she called a "long

                                             -2-
                                                                    Clermont CA2021-11-061

term temporary visitation plan." Paulette stated that she wanted to remain the residential

and sole legal custodian of T.S. but requested that both she and Link have shared parenting

rights of T.S. Under these terms Paulette proposed that T.S. reside in Virginia during the

school year and return to Ohio during the summer months excluding holidays.

       {¶ 7} On May 19, 2021, Link moved to dismiss Paulette's postdecree motion filed

in Ohio and requested the domestic relations court transfer the case to Tazewell County,

Virginia. In support of his motion, Link provided an affidavit stating that T.S. had been living

with him since October 2020. Link averred that the individuals most familiar with T.S.'s

personal and educational needs were in Virginia.          He further averred that T.S. was

disinclined to return to Ohio and that the evidence concerning T.S.'s needs was in Virginia.

As a result, Link requested the court dismiss Paulette's motion and transfer the proceedings

to Tazewell County, Virginia.

       {¶ 8} On May 27, 2021, the magistrate entered its pretrial order stating that it would

hold a hearing to determine whether Tazewell County, Virginia was a more appropriate

forum pursuant to R.C. 3127.21. The order included accommodations for parties wishing

to appear via Zoom.

       {¶ 9} On June 25, 2021, Link requested that he be permitted to appear and testify

virtually via Zoom. Paulette objected to Link's request arguing that he was subject to a

bench warrant for contempt of court and failure to report to jail. The magistrate overruled

Paulette's motion, stating that its prior order made clear that both parties could elect to

appear via Zoom and indicated that the "outstanding bench warrant * * * will be addressed

at the hearing."

       {¶ 10} The parties appeared for a hearing on July 26, 2021, during which Paulette

appeared in person while Link appeared via Zoom.            Only a partial transcript of that

proceeding was filed.

                                             -3-
                                                                            Clermont CA2021-11-061

        {¶ 11} On August 12, 2021, the magistrate recommended that the Clermont County

domestic relations court relinquish jurisdiction to Tazewell County, Virginia as Clermont

County was an inconvenient forum pursuant to R.C. 3127.21. The court stayed further

proceedings pending Tazewell County's assumption of jurisdiction. Paulette filed timely

objections. The domestic relations court overruled Paulette's objections and adopted the

magistrate's decision. Paulette now appeals, raising two assignments of error for review.

        {¶ 12} Assignment of Error No. 1:

        {¶ 13} THE TRIAL COURT ERRED BY DENYING THE KNOWLEDGE OF

KNOWING THE BENCH WARRANT EXISTED.

        {¶ 14} In her first assignment of error, Paulette asserts the magistrate erred when it

claimed it had no knowledge of Link's bench warrant.                   Paulette fails to present any

recognizable     legal    argument,     but    instead    presents     arguments       concerning     her

dissatisfaction with the facts as she understands them.                 Namely, that the magistrate

previously acknowledged that Link had a bench warrant for his arrest but nevertheless

allowed him to appear at the hearing via Zoom.2                  However, during the hearing, the

magistrate claimed it had no knowledge of the bench warrant, stating:

                THE COURT: All right, so, Mr. Link, I have allowed you to
                appear by Zoom today because it was my suggestion. I wasn't
                aware of the, of the bench warrant at the time that I suggested
                it because you live in Virginia and we're allowing people to * * *
                everyone to appear by Zoom if they want to at this point. But
                we do have an issue of the fact that you have a bench warrant
                out because you were supposed to report to serve a jail
                sentence for your contempt finding. And that bench warrant is
                not going away * * *.

        {¶ 15} Based upon this apparent misstatement or contradiction, Paulette contends

that the magistrate abused its discretion by denying knowledge of the bench warrant.



2. Again, the magistrate previously indicated that the outstanding bench warrant would be addressed at the
hearing.

                                                   -4-
                                                                    Clermont CA2021-11-061

However, in so doing, Paulette does not address how this apparent misstatement or

contradiction resulted in any prejudice or affected any substantial right pertaining to a

domestic relations court's consideration of transferring jurisdiction. According to Civ.R. 61,

              No error in either the admission or the exclusion of evidence and
              no error or defect in any ruling or order or in anything done or
              omitted by the court or by any of the parties is ground for
              granting a new trial or for setting aside a verdict or for vacating,
              modifying or otherwise disturbing a judgment or order, unless
              refusal to take such action appears to the court inconsistent with
              substantial justice. The court at every stage of the proceeding
              must disregard any error or defect in the proceeding which does
              not affect the substantial rights of the parties.

       {¶ 16} After reviewing the record, we find that any misstatement or contradiction by

the magistrate concerning its knowledge of the bench warrant had no impact in the

proceedings on the motion before the court. Dellinger v. Dellinger, 12th Dist. Butler No.

CA2015-12-229, 2016-Ohio-4995, ¶ 15. The magistrate may have previously been aware

of the bench warrant and then simply forgot about it.

       {¶ 17} The existence of a bench warrant is not one of the factors listed in R.C.

3127.21. Nor is the existence of a bench warrant a particularly relevant consideration for a

court in deciding the proper forum for a hearing. The issue before the court was whether

Ohio had become an inconvenient forum and whether future proceedings would be more

appropriately held in Virginia. Accordingly, while the magistrate perhaps could have been

more aware of past proceedings and the file which indicated a bench warrant had been

issued, Paulette cannot demonstrate any prejudice regarding the relinquishment of

jurisdiction. With there being no prejudice, there is no reversible error. Back v. Faith

Properties, L.L.C., 12th Dist. Butler No. CA2001-12-285, 2002-Ohio-6107, ¶ 16 (for a trial

court's error to be reversible error, appellant must show prejudice).           Paulette's first

assignment of error is overruled.

       {¶ 18} Assignment of Error No. 2:

                                             -5-
                                                                     Clermont CA2021-11-061

       {¶ 19} THE TRIAL COURT ERRED BY ALLOWING RELINQUISH [sic] OF

JURISDICTION

       {¶ 20} In her second assignment of error, Paulette alleges the domestic relations

court erred by relinquishing jurisdiction.

       {¶ 21} This court reviews a domestic relations court's decision on a motion to declare

an inconvenient forum for an abuse of discretion. Kraemer v. Kraemer, 12th Dist. Butler

No. CA2017-08-120, 2018-Ohio-3847, ¶ 13. An abuse of discretion implies that the court's

attitude was unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). Ohio adopted and codified the Uniform Child Custody Jurisdiction

and Enforcement Act in R.C. 3127.01 through 3127.53. The purpose of the act is to avoid

jurisdictional issues and competition between different states with respect to child custody

issues. Powers-Urteaga v. Urteaga, 12th Dist. Warren No. CA2014-08-109, 2015-Ohio-

2465, ¶ 13.

       {¶ 22} R.C. 3127.21 provides a domestic relations court with discretion to transfer

jurisdiction of a custody matter to a different state upon a finding that, (1) the Ohio court "is

an inconvenient forum under the circumstances[,]" and (2) that "a court of another state is

a more convenient forum." R.C. 3127.21(A). The statute provides that the court shall first

"consider whether it is appropriate for a court of another state to exercise jurisdiction" and

then proceed to determine whether the Ohio court is an inconvenient forum. R.C.

3127.21(B). The statute identifies eight nonexclusive factors for a court to consider when

deciding whether to relinquish jurisdiction:

              (1) Whether domestic violence has occurred and is likely to
              continue in the future and which state could best protect the
              parties and the child;

              (2) The length of time the child has resided outside this state;

              (3)The distance between the court in this state and the court in

                                               -6-
                                                                   Clermont CA2021-11-061

              the state that would assume jurisdiction;

              (4) The relative financial circumstances of the parties;

              (5) Any agreement of the parties as to which state should
              assume jurisdiction;

              (6) The nature and location of the evidence required to resolve
              the pending litigation, including the testimony of the child;

              (7) The ability of the court of each state to decide the issue
              expeditiously and the procedures necessary to present the
              evidence;

              (8) The familiarity of the court of each state with the facts and
              issues in the pending litigation.

R.C. 3127.21(B).

       {¶ 23} In this case, the magistrate discussed each factor with reference to the

specific facts. The magistrate found that T.S. has lived in Tazewell County, Virginia since

October 2020, and that Tazewell County is only about 300 miles away. The magistrate

noted that Paulette had familiarity with Tazewell County as she had invested in real estate

there. Significantly, the magistrate found the parties signed an agreement in October 2020

that T.S. was to reside primarily in Virginia and attend school there.

       {¶ 24} The magistrate recognized that while there may be some evidence in Ohio,

the most significant evidence that related to T.S. would be in Virginia. T.S. goes to school

in Virginia and has a therapist there. The magistrate noted that the court in Tazewell County

was willing and able to accept jurisdiction. Finally, the magistrate noted that the judicial

system in Tazewell County had some familiarity with the parties.

       {¶ 25} Based upon these facts, the magistrate found that Ohio was an inconvenient

forum and Virginia was a more convenient forum. The magistrate concluded jurisdiction

was to be relinquished to Tazewell County, Virginia. Upon overruling Paulette's objections

and adopting the magistrate’s findings and conclusion, the domestic relations court stated:


                                            -7-
                                                                  Clermont CA2021-11-061

             [Paulette] objects to the magistrate's decision alleging that the
             bench warrant should have been addressed before the Court
             relinquished jurisdiction. [Paulette] presents no legal authority
             for this contention. Here, the Court simultaneously ruled that
             the bench warrant would remain under Ohio jurisdiction while
             also transferring jurisdiction to the Tazewell County Juvenile
             Court. Therefore, [Paulette's] first objection is overruled.

      {¶ 26} On appeal, Paulette does not challenge the domestic relation's court

resolution of the R.C. 3127.21(B) factors in finding Ohio an inconvenient forum, but only

argues that the domestic relations court should not have transferred the case while Link

had an outstanding bench warrant. Yet, we are compelled to agree with the domestic

relations court that Paulette's argument is unsupported by legal authority. In this case, the

domestic relations course presented ample justification to relinquish jurisdiction which does

not amount to an abuse of discretion. The record reveals that Ohio became an inconvenient

forum and Virginia was now the more convenient and appropriate forum.

      {¶ 27} Due to the foregoing reasons expressed herein, we find Paulette's second

assignment of error also without merit and it is hereby overruled. We therefore affirm the

domestic relations court's decision.

      {¶ 28} Judgment affirmed.


      M. POWELL, P.J., and HENDRICKSON, J., concur.




                                            -8-